229 S.W.3d 614 (2007)
Somsanit THONGKHAM, Plaintiff,
Transouth Financial Corporation, Respondent/Third-Party Plaintiff,
v.
BOYD'S HAPPY CAMPERS, INC., d/b/a Boyd's Auto SALES, Defendant,
Better Than New Automobiles, LLC, d/b/a Better Than New Automobiles, Appellant/Third-Party Defendant.
No. WD 66932.
Missouri Court of Appeals, Western District.
June 29, 2007.
Rehearing Denied August 28, 2007.
Luke A. Demaree, Kansas City, MO, for appellant.
Robert A. Hammeke, Kansas City, MO, for respondent.
Before JAMES M. SMART, JR., Presiding Judge, JOSEPH M. ELLIS, Judge and LISA WHITE HARDWICK, Judge.
Prior report: 2005 WL 5532768.

ORDER
PER CURIAM.
Appellant Better Than New Automobiles, LLC, appeals the trial court's denial of its motion to set aside a default judgment entered against it in favor of Respondent Transouth Financial Corporation. After a thorough review of the record, we find that the judgment is supported by substantial evidence, is not against the weight of the evidence, that no error of law appears, and that the court did not abuse its discretion. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum of the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).